Citation Nr: 0508719	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  98-21 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
eye glaucoma and decreased vision as a result of treatment at 
a VA facility.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from October 1943 to December 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

The veteran's claim was previously before the Board, and in 
an October 2000 remand it was returned to the RO for 
additional development.  That development has been completed, 
and the claim is once again before the Board for appellate 
review.

The Board notes that in the February 2004 Informal Hearing 
Presentation, the veteran's representative indicated that the 
veteran contends that his now service-connected traumatic 
angle recession glaucoma of the left eye was more severe than 
indicated by the 30 percent evaluation assigned by the RO in 
a November 2004 rating decision.  This matter is not 
currently before the Board.  Thus, the RO should determine if 
this document constitutes a proper notice of disagreement 
with the rating assigned the veteran's left eye disability, 
and take any other indicated action.  


FINDING OF FACT

The veteran is not shown to have left eye glaucoma and 
decreased vision as a result of VA treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for left eye glaucoma and decreased vision as 
a result of VA treatment have not been met.  38 U.S.C.A. §§ 
1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.358 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in August 1995 and November 1996 
letters and rating decisions of the evidence needed to 
substantiate his claim, and he was provided an opportunity to 
submit such evidence.  Moreover, in a June 1998 statement of 
the case and a supplemental statements of the case issued in 
March 1999 and November 2004, the RO notified the veteran of 
regulations pertinent to 38 C.F.R. § 1151 claims, informed 
him of the reasons why his claim had been denied, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  

In March 2001 and September 2004 letters, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  He 
was notified that VA would obtain all relevant service 
medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received.  The Board finds 
further, that collectively the above-referenced letters 
essentially informed the veteran that he could submit any 
pertinent evidence he wanted the RO to consider in 
adjudicating his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (indicating that the "fourth element" of the 
notice requirement as set forth in 38 C.F.R. § 3.159(b)(1) 
required VA to request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)).

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private treatment reports.  In addition, VA outpatient 
treatment and examination reports are of record. 

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini also held, in part, that VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (RO or AOJ) decision on a claim for VA benefits.  
In this case, the November 1996 RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted and the 
veteran did not receive VCAA notice until March 2001 and 
September 2004.  In such instances, the Court held that when 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
specifically complying with § 5103(a) or 3.159(b)(1) because 
an initial RO adjudication had already occurred.  Instead, 
the appellant has the right on remand to VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
at 22, 23.  VA must provide notice, consistent with the 
requirements of § 5103(a), 3.159(b), and Quartuccio, supra, 
that informs the veteran of any information and evidence not 
of record that is necessary to substantiate the claim, that 
VA will seek to provide, that the veteran is to provide, and 
that the veteran provide any evidence in his possession that 
pertains to the claim.  The Board finds that the veteran 
received such notice in March 2001 and September 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in March 2001 and 
September 2004 was not given prior to the November 1996 RO 
adjudication of the claim, the notice was provided by the RO 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and the November 2004 supplemental statement of 
the case provided to the veteran.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  



B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the December 1998 personal hearing; lay 
statements; service medical records; private treatment 
reports; and VA outpatient treatment and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  For claims filed after October 1, 1997, a claimant is 
required to show fault or negligence in treatment.  For 
claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S.Ct. 552 (1994) (language of 
statute was plain and did not require showing of fault).  
Since the veteran filed his initial claim for compensation 
under 38 U.S.C.A. § 1151 prior to 1997, he is not required to 
show fault, but must show that he suffers additional 
disability or aggravation of an existing disability as a 
result of the surgeries performed in March 1950 and January 
1992.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2004).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b)(2) (2004).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment, not merely coincident therewith.  The mere fact of 
aggravation alone will not suffice to make a disability 
compensable in the absence of proof that it resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
examination or medical or surgical treatment.  38 C.F.R. § 
3.358(c).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the expressed or implied consent 
of the veteran.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from 
the examination or treatment administered.  38 C.F.R. § 
3.358(c).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran contends that his March 1950 and January 1992 VA 
treatment caused additional disability in the form of left 
eye glaucoma and decreased vision.  It appears that the 
veteran contends that he developed glaucoma as a result of 
the March 1950 surgery and decreased vision as a result of 
the January 1992 surgery.  He has therefore claimed that he 
is entitled to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002).

The veteran's service medical records show that he sustained 
a shrapnel wound to the chin and right ear in July 1944.  In 
October and November 1944, the veteran reported having 
headaches.  An examination of the eyes was negative.  A 
November 1944 eye examination also determined that there was 
no ocular disease to account for the headaches.  It was noted 
that glasses were not required.  At separation in December 
1945, no eye abnormalities were noted and uncorrected vision 
was listed as being 20/20 bilaterally.  

VA examination reports dated in May 1947 and June 1949 
indicated that the veteran's eyes were "normal" and in June 
1949, his vision was noted as being 20/20 bilaterally.  

March and April 1950 VA hospitalization reports noted that 
approximately 3 years prior, the veteran noticed a small 
amount of swelling in the left side of his face that grew 
progressively larger and was somewhat painful to palpation.  
On examination, a stony-hard tumor mass was discovered in the 
left parotid region measuring 4 x 2 x 2 cm.  In March 1950, a 
sialogram of the left parotid gland was taken and presented 
to the Tumor Board.  It revealed good filling of Stenson's 
duct and the radicals in the lower portion of the left 
parotid gland without evidence of filling of the radicals in 
the superior portion of the gland.  Surgical exploration was 
recommended for the "tumor mass, left upper parotid region, 
type undetermined (strongly suspicious of mixed tumor)."  
The veteran underwent surgery in March 1950, at which time a 
frozen section of the tumor mass in the left neck revealed a 
"giant cell tumor of the zygoma."  It was excised.  
Postoperatively, the veteran developed a deep infection that 
gradually subsided with warm moist dressings.  Following 
surgery, the veteran exhibited left peripheral seventh nerve 
weakness that remained stationary.  He was able to close his 
left eye sufficiently well to prevent corneal injury. He was 
ultimately diagnosed with giant cell tumor of the left 
parotid area, post-excision.  

A May 1951 VA treatment report noted that the veteran had a 
postoperative infection in his left eye, though he was still 
able to close his eye.  It was also noted that he had partial 
paralysis of the facial nerve.  

At his March 1986 VA examination, the veteran reported that 
he had a lid drop of the left eye that was dry at times.  In 
November 1987, it was noted that the veteran had increased 
intraocular pressure, and in January 1988, he was diagnosed 
with a history of left eye glaucoma.  During VA outpatient 
treatment, the veteran continued to be diagnosed with 
glaucoma and mixed mechanical glaucoma.  

During VA treatment in January 1992, the veteran complained 
of decreased visual acuity in the left eye with chronic open 
angle glaucoma.  Preoperative diagnoses included glaucoma and 
left cataract.  He then underwent left extracapsular cataract 
extraction (ECCE) with posterior chamber intraocular lens 
implant and trabeculectomy without complications.  One week 
following surgery, the veteran complained of decreased vision 
in the left eye and glaucoma.  In August 1992, he was 
diagnosed with left eye mixed mechanical glaucoma, status 
post left extracapsular cataract extraction that occurred in 
January 1992.  

In a November 1992 statement, the veteran asserted that his 
left eye had not been the same since his 1950 surgery.  He 
maintained that his eye was teary and that his vision 
weakened each day.  He stated that after his January 1992 
surgery, he completely lost vision in his left eye.  

At his February 1995 VA examination, the veteran's left eye 
had no measurable field for visual acuity.  At a far 
distance, it was noted that he had "light projection."  He 
was diagnosed with advanced glaucoma in each eye, status post 
ECCE with posterior chamber intraocular lens in the left eye.  
It was further noted that the veteran had essentially 
complete optic atrophy secondary to glaucoma in his left eye.  
The examiner indicated that the advanced glaucoma and 
cataracts were not caused by the veteran's seventh nerve 
damage.  

In October 1995, J.M.N., M.D., stated that the veteran had no 
light perception vision in his left eye due to ocular trauma.  
In April 1996, he asserted that he had initially seen the 
veteran 15 years prior and that he had advanced left eye 
glaucoma at that time.  He asserted that it was "certainly" 
consistent that the veteran developed glaucoma secondary to 
angle-recession glaucoma that was in turn due to his in-
service shrapnel injury.  He maintained that this possible 
diagnosis should have been considered at the time of the 
veteran's initial injury and that appropriate care would have 
involved screening for glaucoma at that time and over the 
next 1 to 2 years.  He further stated that it was the 
responsibility of VA to make that diagnosis and ensure that 
the veteran underwent appropriate treatment so that he did 
not lose vision in his eye.  Finally, he stated that the VA 
medical staff failed to provide proper care for the veteran 
and that he subsequently lost useful vision in his left eye 
that could not be restored.  

At his August 2004 VA examination, the veteran reported that 
he was blind in his left eye.  It was noted that he had a 
history of glaucoma status post trabeculectomy.  Following an 
examination, the veteran was diagnosed with traumatic angle 
recession glaucoma bilaterally, left eye greater than the 
right.  The examiner stated that the veteran's disorder was 
"at least as likely as not" related to a shrapnel injury 
that occurred during service.  However, he opined that the 
current status of the veteran's left eye was not aggravated 
or made permanently worse by any aspect of VA treatment.  

As to the disabilities at issue, the Board has considered all 
of the evidence of record and concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 as 
the objective evidence of record has not shown that the 
veteran has additional disability of the left eye, in the 
form of glaucoma and decreased vision, as a result of VA 
treatment.  As such, the claim must be denied.

Initially, the Board notes for the record that in an August 
1995 rating decision, compensation under the provisions of 
38 U.S.C.A. § 1151 has already been established for injury to 
the left seventh cranial nerve, and specifically scar and 
left facial paralysis, residual of parotid gland tumor 
removal.  Further, in a November 2004 rating decision, the RO 
granted service connection for traumatic angle recession 
glaucoma of the left eye as well as special monthly 
compensation based on the loss of use of that eye on the 
basis of a medical opinion of record in which the examiner 
concluded that it was at least as likely as not that the 
veteran's left eye glaucoma was directly related to the 
shrapnel injury that occurred in service in 1944.  

A review of the extensive medical evidence of record fails to 
show that the veteran has demonstrated that he has additional 
disability of the left eye, in the form of glaucoma and 
decreased vision, resulting from the procedures he underwent 
in March 1950 and January 1992.  In particular, the veteran 
asserted that he did not have glaucoma prior to his March 
1950 surgery and that he developed it as a result of his 
surgery.  The objective evidence of record shows that 
glaucoma was initially diagnosed in January 1988, almost 40 
years after the veteran's surgery.  In addition, the February 
1995 VA examiner specifically stated that the veteran's 
advanced glaucoma did not result from the seventh nerve 
damage he incurred during his March 1950 surgery, and as 
noted above, the left eye glaucoma has been determined to be 
due to the veteran's 1944 shrapnel injury.  

The Board recognizes the opinion of Dr. N. in April 1996, 
asserting that VA was at fault for the veteran's loss of 
vision.  Dr. N. asserted that it was consistent that the 
veteran developed glaucoma due to his angle-recession 
glaucoma that was in turn due to his in-service shrapnel 
injury.  He maintained that glaucoma should have been 
considered at the time of the veteran's initial injury.  He 
also stated that appropriate care would have involved 
screening for glaucoma at the time of the injury and over the 
next 1 to 2 years.  He stated that if this had been done, 
appropriate treatment could have been instituted.  He 
concluded that it was the responsibility of VA to make that 
diagnosis and to ensure that the veteran underwent 
appropriate treatment.  He concluded that VA medical staff 
failed to provide proper care for the veteran and he 
subsequently lost useful vision in his left eye that could 
not be restored.  While Dr. N. indicated that he reviewed his 
records regarding the veteran's claim, there is no indication 
that Dr. N. reviewed the veteran's service medical records, 
the March 1950 surgical report, or VA treatment records dated 
1950 to 1996.  In fact, Dr. N. makes reference to the failure 
of VA to consider a diagnosis of glaucoma at the time of the 
initial injury as well as 1 to 2 years after that injury.  
However, as noted above, the shrapnel injury occurred in 1944 
in service, and the first surgery at issue occurred in 1950.  
Thus, some of the facts presented by Dr. N. appear to be 
inaccurate.  In any event, as noted above, service connection 
has been established for left eye glaucoma as due to the 1944 
shrapnel injury and the veteran is also receiving 
compensation for the loss of use of that eye.

In this case, the Board has accorded greater weight to the 
August 2004 VA examiner who reviewed the entire claims file, 
including service medical records, surgical reports, and 
outpatient treatment records, prior to providing his opinion.  
Following his extensive review, he opined that the current 
status of the veteran's left eye was not aggravated or made 
permanently worse by any aspect of VA treatment.  

The Board is persuaded by the opinion provided by the August 
2004 VA examiner concluding that the veteran's left eye was 
not aggravated or permanently made worse by any aspect of VA 
treatment.  The Board accords less weight to the opinion 
provided by Dr. N. in April 1996 as he did not review the 
claims file, including the March 1950 surgical report or the 
January 1992 treatment report.  Moreover, it appears that Dr. 
N. only reviewed his treatment records of the veteran.  The 
Board notes that when a medical opinion relies at least 
partially on the veteran's rendition of his own medical 
history, the Board is not bound to accept the medical 
conclusions as they have no greater probative value than the 
facts alleged by the veteran.  See Swann v. Brown, 5 Vet. 
App. 177, 180 (1993).  

It is clear that the August 2004 VA examiner reviewed the 
veteran's prior medical records and the claims file in 
conjunction with the examination.  In addition, he 
administered an examination of the veteran's eyes.  As his 
opinion was based on a complete examination and an evaluation 
of all the evidence in the claims file, the Board affords 
more weight to that examination report and opinion, which 
concluded that the veteran did not sustain any additional 
disability of the left eye as a result of VA treatment.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

To the extent that the veteran contends that he has left eye 
glaucoma and decreased vision that is due to VA treatment, it 
is now well established that a person without medical 
training, such as the veteran, is not competent to provide 
evidence on medical matters such as diagnosis or etiology of 
a claimed condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992); see also 38 C.F.R. § 3.159(a) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).

Accordingly, the Board concludes that the appeal must be 
denied as the preponderance of the evidence is against the 
veteran's claim that he has left eye glaucoma and decreased 
vision as a result of VA treatment.


ORDER

Compensation under 38 U.S.C.A. § 1151 for left eye glaucoma 
and decreased vision, as a result of VA treatment, is denied. 



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


